Opinion by
Evans, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) animals or ornaments in chief value of plaster of paris similar to those the subject of United States v. Okuda (23 C. C. P. A. 46, T. D. 47713) at 35 percent under paragraph 205; (2) squawker balloons partly of bamboo similar to those the subject of Abstract 40493 at 45 percent under paragraph 409; and (3) trick daggers like those passed upon in Abstract 37637 at 45 percent under paragraph 397.